 62DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternationalBrotherhood of Teamsters,Chauffeurs,Ware-housemen and Helpers of America;Truck Drivers&HelpersLocalUnion No.728, International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers of America;International Brotherhood of Teamsters,Chauffeurs, Ware-housemen and Helpers of America,LocalUnion No. 71;International Brotherhood of Teamsters,Chauffeurs,Ware-housemen and Helpers of America, Local Union No.55; andGeneral Drivers,Warehousemen&Helpers Local Union No.509andOvernite Transportation Company.Case No. 10-CC-426.September 11, 1961SUPPLEMENTAL DECISION AND ORDEROn April 6, 1961, Trial Examiner Charles W. Schneider issued aSupplemental Intermediate Report in the above-entitled proceeding,'finding that Respondent Local 728, Respondent Local 71, RespondentLocal 55, and Respondent Local 509 had engaged in and were engag-ing in certain unfair labor practices, and recommending that theycease and desist therefrom, and take certain affirmative action, as setforth in the Supplemental Intermediate Report attached hereto.TheTrial Examiner further found that the Respondent InternationalBrotherhood of Teamsters had not engaged in any of the unfair laborpractices alleged in the complaint, and recommended that the com-plaint against the Respondent International be dismissed.There-after, Respondent Local 728 filed exceptions to the Supplemental In-termediate Report and a supporting brief.Pursuant to Section 3 (b) of the National Labor Relations Act, theBoard has delegated its powers herein to a three-member panel[Members Rodgers, Leedom, and Brown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Supple-mental Intermediate Report, the exceptions thereto, the supportingbrief, and the entire record in the case, and hereby adopts the findings,conclusions, and recommendations of the Trial Examiner, with thefollowing additions and modifications.''InInternational Brotherhood of Teamsters,et at (Overnste Transpmtation Company),130 NLRB 1020, the Board, Member Fanningdissenting,remandedthis proceeding to the.above-named Trial Examiner for issuanceof a SupplementalIntermediate Report2 As no exceptions were filedto the recommendation that the complaint against theInternational be -dismissed,we shall adopt the recommendation,pro formaExcept asindicatedin the text with respect to Local 55,we also adopt,pro forma,in theabsenceof exceptions,the TrialExaminer'sfindings,conclusions,and recommendations with re.spect to the Respondents,Locals 55,71, and 509,133 NLRB No. 12. INTERNATIONAL BROTHERHOOD 'OF TEAMSTERS, ETC.63Respondent Local 728 requests that the complaintbe dismissed onthe ground that the General Counsel improperly divided a singlecause of action by proceeding in this case and by proceedingconcur-rently inInternational Brotherhood of Teamsters,et al.(OverniteTransportation Company),Case No. 11-CC-16, 130 NLRB 1007. Therequest is, denied for the reasons stated in the Board's original de-cision herein, 130 NLRB 1020.THE REMEDYAs set forth in theSupplementalIntermediate Report, the Boardon December 28, 1960,issuedan Order inOvernite TransportationCompany, 129NLRB 1026, requiring,inter alia,that Overnitebargainupon request with Local 55, a Respondent herein, as the representativeof Overnite's employees at its Asheville, North Carolina, terminal.In his discussion of the proposed remedy herein, the Trial Exam-inerstated that this outstanding bargaining order against Overnite"must be deemed a certification" of Local 55; and in his Conclusionof Law No. 3, the Trial Examiner found that "Respondent Local 55has been certified as the representative of employees of Overnite atthe Asheville, North Carolina, terminal within the meaning of Section9 of the Act, at the time of the events herein." Stating that "Section8(b) (4) (B) is not applicable where the labor organization whoserecognition is sought `has been certified as the representative of [theinvolved] employees under the provisions of Section 9,1 11 the TrialExaminer concluded that the cease-and-desist order he was recom-mending herein against Local 55 be limited by being deemed,in effect,nonoperative pending satisfaction of the Board's outstanding bar-gaining order issued againstOvernitein 129 NLRB 1026.We do not agree that a bargaining order remedying a violation ofSection 8 (a) (5) constitutes a "certification" within the meaning ofSection 8(b) (4) (B).Although, as the TrialExaminernoted, Boardcases indicate that such a bargaining order may be in many respectstantamount to a certification, the Board has nevertheless expresslyrefused to ascribe to a bargaining order the effect of a certification?Accordingly, we neither adopt nor pass upon the TrialExaminer'sconclusion that Section 8(b) (4) (B) is not applicable in the face ofa certification.Nor do we adopt the' limitation which the Trial Ex-aminer, recommended with respect to the orderagainstLocal 55 48 SeeNorthwestern Photo Engraving Company,106 NLRB 1067, 1068;Squirrel BrandCo., Inc,104 NLRB 289*Member Brown agrees with the Trial Examiner with regard to the remedy as it affectsLocal 55Member Brown is convinced for the reasons fully stated by the Trial Examinerin his Supplemental Intermediate Report that in the circumstances of this case he cor-rectly equated the 8(a) (5) bargainingorderwith a Boardcertification underSection 9and concludedthat Section 8(b) (4) (B) was inapplicable. 64DECISIONSOF NATIONAL LABOR RELATIONS BOARDORDER.Upon the entire record in this case and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that :A. Respondents, Local Union No. 55, Local Union No. 71, and Gen-eral Drivers,Warehousemen & Helpers, Local Union No. 509, Inter-national Brotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, their officers, agents, successors,' and assigns,shall :1.Cease and desist from engaging in, or inducing or encouragingany individual employed by any person engaged in commerce or in anindustry affecting commerce to engage in, a strike or a refusal in thecourse of his employment to use, manufacture, process, transport, orotherwise handle or work on any goods, articles, or commodities or toperform any services where an object thereof is (1) to force or requireany such person engaged in commerce or in an industry affecting com-merce to cease doing business with Overnite Transportation Company;or (2) to force or require Overnite Transportation Company to recog-nize or bargain with Locals Nos. 55, 71, or 509, individually or col-lectively, unless said labor organizations shall have been certified asthe representatives of the employees of Overnite Transportation Com-pany, under the provisions of Section 9 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Post in conspicuous places in Respondents' business offices,meeting halls, and all places where notices to their members are custo-marily posted, copies of the notice attached hereto marked "AppendixA." 6 Copies of said notice, to be furnished by the Regional Directorfor the Tenth Region (Atlanta, Georgia), shall, after being dulysigned by authorized representatives of the Respondents, be posted bythem immediately upon receipt thereof and be maintained by them for60 consecutive days thereafter.Reasonable steps shall be taken by Re-spondents to insure that such notices are not altered, defaced, orcovered by any other material.(b)Sign and mail sufficient copies of said notice to the Regional Di-rector for the Tenth Region for posting, the employers willing, at5 On June 21,1961, theBoard amended its order inOvernite Transportation Company,129 NLRB 1026,to provide that Overnite bargain with Teamsters Local Union 61 "as -the successor to Teamster Local Union No. 55." This amendment was based in part onLocal 61's allegation that Local 55 had been dissolved pursuant to an order of a U.S.district court.In these circumstances,and officially noting the entire record in 129 NLRB1026, we find that Teamsters Local 61 is a successor to Teamsters Local 55 so far asour Order herein is concerned.6In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." INTERNATIONALBROTHERHOOD OF TEAMSTERS,ETC.66Overnite Transportation Company and 'at the premises of any otheremployer or person doing business with Overnite Transportation Com-pany who was involved in the activities of the Respondents herein.(c)Forthwith notify all their members and all employees repre-sented by them who are employed by persons engaged in commerce andin an industry affecting commerce, other than Overnite Transpor-tation Company, that they are revoking any prior instruction, request,or appeal to stop transporting or handling, in the course of their em-ployment, freight shipped to or by, or destined for shipment to or by,,Overnite Transportation Company, and all such freight may behandled by their members and such other employees without reprisalor penalty.Such notification shall be by mail and shall be in additionto that conveyed by the postings of the notices specified in para-graphs (a) and (b) above.(d)Notify the Regional Director for the Tenth Region, in writing,,within 10 days from the date of this Order, what steps they have takento comply herewith.B. Respondent Truck Drivers & Helpers Local Union No. 728, In-ternational Brotherhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America, its officers, representatives, agents, successors,and assigns, shall :1.Cease and desist from engaging in, or inducing or encouragingany individual employed by any person engaged in commerce or in anindustry affecting commerce doing business with Overnite Transpor-tation Company or by any otherperson engagedin commerceor in anindustry affecting commerce toengage in, ,a strike or a refusal in thecourse of his employment to use, manufacture, process, transport, orotherwise handle or work on any goods, articles,materials, or com-modities or to perform any services where an object thereof is (1) toforce or require 'any such person engaged in commerce or in an industryaffecting commerce to cease doing business with Overnite Transporta-tion Company or with any other person engaged in commerce or in anindustry affecting commerce; or (2) to force or require OverniteTransportation Company or, any other person engagedin commerceor in an industry affectingcommerce to recognizeor bargain with Re-spondent as the representative of their employeesunlessRespondentshall have been certified as the representative of such employees underthe provisions of Section 9 of the Act.-2.Take the followingaffirmativeaction, which it is found will ef-fectuate the policies of the Act :(a)Post in conspicuousplacesinRespondent's business offices,meeting halls, and all places where notices to its membersare custom-arily posted, copies of the notice attached hereto marked "Appendix624067-62-vol.133-6 ` 66DECISIONSOF NATIONAL LABOR RELATIONS BOARDB." 7Copies of said notice, to be furnished by the Regional Directorfor the Tenth Region (Atlanta, Georgia), shall, after being dulysigned by an authorized representative of the Respondent, be postedby it immediately upon receipt thereof and be maintained by it for60 consecutive days thereafter.Reasonable steps shall be taken byRespondent to insure that such notices are not altered, defaced, orcovered by any other material.(b)Sign and mail sufficient copies of said notice to the RegionalDirector for the Tenth Region for posting, the employers willing, atOvernite Transportation Company and at the premises of any otheremployer or person doing business with Overnite TransportationCompany who was involved in the activities of the Respondent herein.(c)Forthwith notify all its members who are employed by personsengaged in commerce or in an industry affecting commerce other than,Overnite Transportation Company, and all employees of said personsengaged in commerce or in an industry affecting commerce represented'by it, that it is revoking any prior instruction, request, or appeal tostop transporting or handling, in the course of their employment,freight shipped to or by, or destined for shipment to or by, OverniteTransportation Company, and all such freight may be handled with-out reprisal or penalty.Such notification shall be by mail and shallbe in addition to that conveyed by the postings of the notices specifiedin paragraphs (a) and (b) above.(d)Notify the Regional Director for the Tenth Region, in writing,within 10 days from the date of this Order, what steps Respondenthas taken to comply herewith.C. IT IS FURTHER ORDERED that the complaint against RespondentInternational Brotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, be, and it hereby, is dismissed.7See footnote GAPPENDIX ANOTICE TO ALL MEMBERS OFLOCAL UNIONS Nos. 55, 71, AND 509, INTER-NATIONAL BROTHERHOOD OF TEAMSTERS, CHAUFFEURS, WAREHOUSE-MEN AND HELPERS OF AMERICA, INDEPENDENT TO ALL INDIVIDUALSEMPLOYED BY OVERNITE TRANSPORTATION COMPANY; TO ALL INDI-VIDUALS EMPLOYED BY ANY PERSON ENGAGED IN COMMERCE OR IN ANINDUSTRY AFFECTING COMMERCE DOING BUSINESS WITH OVERNITETRANSPORTATION COMPANY; AND TO ALL EMPLOYEES OF OTHER EM-PLOYERSWHO ARE REPRESENTED BY US AS THEIR COLLECTIVE-BARGAINING REPRESENTATIVEPursuant to a Decision and Order of the National Labor RelationsBoard,and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that : INTERNATIONAL BROTHERHOOD OF TEAMSTERS, ETC.67WE WILL NOT engage in, or induce or encourage any individualemployed by any person engaged in commerce or in an industryaffecting commerce doing business with Overnite TransportationCompany to engage in, a strike or a refusal in the course of hisemployment to use, manufacture, process, transport, or otherwisehandle or work on any goods, articles, or commodities or to per-form any service where an object thereof is (1) to force or re-quire any such person engaged in commerce or in an industryaffecting commerce to cease doing business with Overnite Trans-portation Company; or (2) to force or require Overnite Transpor-tation Company to recognize or bargain with us, individually orcollectively, unless we shall have been certified as the representa-tives of the employees of Overnite Transportation Company,under the provisions of Section 9 of the Act.WE HEREBY revoke any prior instruction, request, or appeal tostop transporting or handling, in the course of your employmentby any employer or person other than Overnite TransportationCompany, freight shipped to or by, or destined for shipment toor by, Overnite Transportation Company, and all such freightmay be handled by you without reprisal or penalty by us.LOCAL UNION No. 55, INTERNATIONAL BROTHER-HOODOF TEAMSTERS, CHAUFFEURS, WAREHOUSE-MEN AND HELPERS OF AMERICA, INDEPENDENT,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)LOCAL UNION No. 71, INTERNATIONALBROTHER-HOOD OF TEAMSTERS,CHAUFFEURS, WVAREHOUSE-MEN AND HELPERSOF AMERICA, INDEPENDENT,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)GENERAL DRIVERS,WAREHOUSEMEN& HELPERS,LOCALUNIONNo.509,INTERNATIONALBROTHERHOODOFTEAMSTERS,CHAUFFEURS,WAREHOUSEMEN AND HELPERS OF AMERICA,INDEPENDENT,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)Thisnotice must remainposted for 60 days from the date hereof,and must not be altered,defaced, or covered by any othermaterial. 68DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX BNOTICE TO ALL MEMBERS OF LOCAL UNION No.728, INTERNATIONAL.BROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN AND,HELPERS OF AMERICA, INDEPENDENT;TO ALL INDIVIDUALS EMPLOYEDBY ANY PERSON ENGAGED IN COMMERCE OR IN AN INDUSTRY AFFECT-ING COMMERCE DOING BUSINESSWITHOVERNITE TRANSPORTATION-COMPANY;AND TO ALL EMPLOYEES OF OTHER EMPLOYERS WHO,ARE REPRESENTED BY US AS THEIR COLLECTIVE-BARGAININGREPRESENTATIVEPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that:WE WILL NOT engage in, or induce or encourage any individualemployed by any person engaged in commerce or in an industryaffecting commerce doing business with Overnite TransportationCompany or by any other person engaged in commerce or in anindustry affecting commerce to engage in, a strike or a refusalin the course of his employment to use, manufacture, process,transport, or otherwise handle or work on any goods, articles,.materials, or commodities or to perform any services where anobject there of is (1) to force or require any such person en-gaged in commerce or in an industry affecting commerce to ceasedoing business with Overnite Transportation Company or withany other person engaged in commerce or in an industry affectingcommerce; or (2) to force or require Overnite TransportationCompany or any other person engaged in commerce or in an in-dustry affecting commerce to recognize or bargain with us as the,representative of their employees unless we shall have been certi-fied as the representative of such employees under the provisions,of Section 9 of the Act.WE HEREBY revoke any prior instruction, request, or appeal tostop transporting or handling, in the course of your employmentby any employer or person other than Overnite TransportationCompany, freight shipped to or by, or destined for shipment to orby, Overnite Transportation Company, and all such freight maybe handled by you without reprisal or penalty by us.LOCAL UNION No. 728, INTERNATIONALBROTHERHOOD OF TEAMSTERS,CHAUF-FEURS,WAREHOUSEMENAND HELPERSOF AMERICA, INDEPENDENT,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)Thisnotice mustremain posted for 60 days from the date hereof,and must notbe altered, defaced, or covered by any othermaterial. INTERNATIONAL BROTHERHOOD OF TEAMSTERS, ETC.69SUPPLEMENTAL INTERMEDIATE REPORT AND RECOMMENDED ORDER1.On November 6, 1959, I recommended dismissal of this case on procedural grounds,without consideration of the substantive allegations of the complaint.On March 1,1961, a majority of the Board, disagreeing with the recommended disposition, re-manded the case for consideration and findings on the merits. (130 NLRB 1026.)Pursuant to the Board's directive, and upon the basis of the entire record in thecase, I make the following further findings, conclusions, and recommendations.Ii.I reaffirm all findings of fact made in my original Intermediate Report and Recom-mended Order, except any which are inconsistent with the Board's Decision andOrder remanding the case.Reference is made to those documents for understandingof background facts not herein recited.III.THE UNFAIR LABOR PRACTICESThe complaint alleges that the Respondents engaged in violations of Section8(b)(4)(A) and (B) of the Act in that, in connection with the attempt to securerecognition from Overnite, though not certified as collective-bargaining representativeunder Section 9 of the Act, they sought to induce emloyees of other employers tocease handling Overnite freight.'In a companion case to the instant one,Overnite Transportation Company,130NLRB 1007 (Case No 11-CC-16), and in the prior Intermediate Report in theinstant case, it was found that the Respondent Locals were engaged in a joint venture,a joint and concerted action, to require Overnite to bargain with the Locals at variousof its terminals located in North Carolina, South Carolina, and Georgia.Pursuantto that objective the Locals engaged in direct and secondary action in North Carolinaand in Georgia.Case No. I1-CC-16 involved the action which occurred in NorthCarolina.There the Board found violations of Section 8(b)(4)(A) and (B) by theLocals.The present case involves action pursuant to the same design occurring inGeorgia. I find that certain of the conduct in Georgia constituted violations of thoseprovisions of the Act by the Locals, but not by the Respondent International.The Strike and the PicketingThe strike against Overnite, accompanied by picketing of its terminals in theaffected locations, began on May 17, 1959.The picket signs represented that theaction was in behalf of all the Respondent Locals.OverniteTransportation Co.ON STRIKEUnfair to Teamstersmembers ofLocal 728 Atlanta, Ga.Local 71 Charlotte, N.C.Local 55Asheville,N.C.-Greenville, S.C.Local 509Columbia and Charleston, S.C.In Georgia the Overnite terminals picketed were located at Savannah and Atlanta.Respondent Local 728 is a Georgia local. It had responsibility for the conduct ofthe strike in its jurisdiction.Robert C. Cook is president of Local 728.At themeeting of that Local, at which the strike was announced, President Cook told theunion members, among whom were employees of employers doing business withOvernite, that they should use their own judgment as to whether they should handleOvernite freight.We turn now to the specific incidents found to constitute unfair labor practices.Any occurrences not detailed therein have been found not to- reflect substantial evi-dence of unfair labor practices.All the companies referred to, other than Overnite,IThe Board has found thatin resistingthe organizational efforts of Respondents Over-nite engaged in unfairlabor practices in violation of Section 8(a)(1)(3) and (5) of theAct.OverniteTransportationCo,129 NLRB 1026 (Case No 11-CA-1542) ;OverniteTransportationCo.,129 NLRB 261 (Case No. 11-CA-1327,at al.). 70DECISIONSOF NATIONAL LABOR RELATIONS BOARDhave collective-bargaining contracts with the Teamsters containing a standard "hotcargo" clause reserving to the Union and its members the right to refuse to handleunfair or struck goods.President Cook duly notified the contracting companies inhis jurisdiction of the commencement of the strike against Overnite.These contracts also have a clause to the effect that union stewards have no author-ity to take strike or other action interrupting the employer's business in violation ofthe agreement.The Incidents of Inducement1.George Davenport, a member of Local 728, was an employee of Atlanta-New Orleans Motor Freight Lines, Atlanta.Asked by his foreman to handle someOvernite freight, Davenport called President Cook and asked Cook whether heshould do so.Cook replied, "I can't tell you anythingYou do as you please.You don't have to handle no scab freight."Davenport asked Cook whether hewould be protected if he did not handle the freight.Cook assured Davenport thathe would be protected.As a result of that conversation Davenport did not handleany Overrate freight.2.Oscar Evans is an organizer for Joint Council No. 9, an organization of repre-sentatives of Teamster local unions in North and South Carolina, including Respond-ent Locals 55 and 71.As described in the Intermediate Report in Case No.11-CC-16, Joint Council No. 9 participated in the meetings of the RespondentLocals at which the action against Overnite was decided upon.Evans, a formeremployee of Overnite and a resident of Atlanta,was hired in connection with theRespondent Locals' campaign at Overnite.He represented Joint Council No. 9 attwo of these meetings.He assisted in picketing Overrate premises in Georgia. I findEvans to be an agent of the Respondent Locals in the conduct of the strike.During the course of the strike Evans asked over-the-road drivers for three truckingcompanies, Associated Transport Inc, Johnson Transfer Company, and CarolinaFreight Carriers Corporation, "to respect the picket line"Since these men wereover-the-road drivers, who operated exclusively between theterminalsof their owncompanies and made no pickups or deliveries at Overnite terminals, Evans' requestmust be, and is, construed, particularly in the light of the "hot cargo" clauses, to berequests that the drivers refuse to handle Overnite freight.3L. B. Turner is union steward at the Atlanta terminal of Georgia-Florida andAlabama Transportation Company (G.FA.), a trucking firm whose contract withLocal 728 providedinter aliathat supervisors should not do any work covered by theagreement.On May 26, 1959, an Overnite truck came into the G F.A. terminal.Steward Turner told G.F.A.'s dock foreman, Lester Hatton, and employee RoyCollura that the employees were not supposed to handle Overnite freight whileOvernite was on strike.Foreman Hatton proceeded to check the freight himself,whereupon Turner told the employees that they were not to work while Hatton wasworking, as this was a violation of the contract.The employees then ceased to workuntilHatton had finished checking the Overnite shipmentIn the circumstances. Steward Turner's action constituted inducement of employ-ees of G F.A. to cease handling Overnite freight.The sit-down. whatever its imme-diate justification,was a consequence of, and in aid of, the original refusal to handlethe goods4.At the terminal of Benton Rapid Express Company, Savannah, Georgia, theemployer asked Bill F. Butterworth, shop steward of Local 728, whether Butter-worth would handle Overnite freightButterworth replied that he would refuse todo so.Employees asked Butterworth what they should do about handling thefreight.Butterworth advised them that, under the "hot cargo" clause, they did nothave to handle it. Subsequently one employee did refuse to handle Overnite cargo.5At B C. Transportation Co . when an Overnite truck appeared at the terminal,Shop Steward Robert Kennedy told B C.'s employees that he would not check Over-nite freight because Overnite was on strike.As a result the Overnite driver had toreturn the freight to the Overnite warehouse.6.At Great Southern Trucking Company,TamesUnderwood, steward for Local728 and a driver for Great Southern, refused, in the presence of other employeesof Great Southern, to pull a trailer bearing Overnite freight.When asked by GreatSouthern employees what they should do about handling Overnite freight, Under-wood told them to use their own judgment, adding that they had the right not tohandle the goods.Underwood testified that it was unnecessary for him to tell em-ployees what he would do, saying, "they had alreadyseenwhat I would do."Concluding FindingsInsofar as directed to employees of secondary employers, the effect of the conductof President Cook,Organizer Evans, and the union stewards,described in the num- INTERNATIONALBROTHERHOOD OF TEAMSTERS, ETC.71bered paragraphs above, in the context of the Respondent's overall pattern of ac-tion,was to induce those employees to cease handling Overnite freight with the ob-ject of securing recognition.Certain of the individual instances, if occurring inisolation,might have been deemed inconclusive or insubstantial.They must beconsidered, however, in the whole framework of conduct and objective.When soviewed they represent constituent elements of a unified and illegal program, and aretherefore unlawful. It is no defense that under the law as it existed at that time a"hot cargo" clause was notper seillegal.A contractual provision authorizing anemployee, boycott did not then, and it does not now, permit union inducement ofemployees to exercise such a prerogative.Local 1976, United Brotherhood of Car-penters, etc. (Sand Door & Plywood Co.) v. N.L.R.B.,357 U.S. 93.The Respondent's assertion that the stewards were without authority to induceemployees not to handle Overnite cargo is without merit.Clauses in Local 728'scontracts with employers defining the authority of stewards as between the partiesare of no relevance in determining the Union's statutory responsibility for the stew-ards' actions.Moreover whatever the provisions of the contracts, the conduct ofthe stewards was in furtherance of the objectives of the Locals in their controversywith Overnite and, so far as employees could judge, within the apparent scope ofthe stewards' powers as union representatives.Statements by stewards or unionofficials that employees were free to use their own judgment, made under circum-stances-such as here-where the union representatives suggested what action theyfavored, even providing example by refusing themselves to handle the disapproved'goods, do not suffice to neutralize the normal effect of the officials' conduct, namely,inducement of employees to refuse to perform their customary services. It is found'that the stewards were acting within the scope of their authority.Cory Corporation,84 NLRB 972, 973;The Howland Dry Goods Company,85 NLRB 1037, footnote2; General Electric Company,126 NLRB 123, 125.Since this was a joint venture, the Respondent Locals are jointly responsible, even-though the conduct in the particular instances here may have been carried on underthe independent direction of Local 728, and without the specific authorization ofthe other localsIn the circumstances Local 728 was the agent of the other locals,and acting within the scope of its authority to prosecute the joint objective of all'in the area of its jurisdiction.However, there is no substantial evidence of responsibility by the International forthe unfair labor practices of the locals.For the reasons more fully explicated inthe Intermediate Report on thisissueinCase No. 11-CC-16, it will be recom-mended that the allegations of the instant complaint respecting the International be-dismissed.It is found that since May 17, 1959, Respondent Local Unions 55, 71, 509, and728 have induced and encouraged employees of certain employers doing businesswithOverniteTransportationCompany, namely, Atlanta-New OrleansMotorFreight Lines, Associated Transport Inc., Johnson Transfer Company, CarolinaFreight Carriers Corporation, Georgia-Florida and Alabama Transportation Com-pany, Benton Rapid Express Company, B C. Transportation Company, and GreatSouthern Trucking Company, to engage in strikes or concerted refusals in the courseof their employment to perform services for their employers, with an object of (a)forcing or requiring the said employers to cease doing business with Overnite; and(b) forcing or requiring Overnite to recognize and bargain with said Local Unionsas the collective-bargaining representative of employees of OverniteIt is furtherfound that by such conduct the Respondent Locals violated Section 8(b)(4)(A) and'(B) of the Act.IVTHE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent Locals 55, 71, 509, and 728, set forth in section III,above, occurring in connection with the operations of Overnite, have a close, inti-mate, and substantial relation to - trade, traffic, and commerce among the severalStates and tend to lead to labor disputes burdening and obstructing commerce and,the free flow of commerceV THE REMEDYHaving found that Locals 55, 71, 509, and 728 have engaged in violations ofSection 8(b)(4)(A) and (B) of the Act, it will be recommended that they ceaseand desist therefrom and take certain affirmative action designed to effectuate thepolicies of the Act.There remains the question of the breadth of the recommended order, arising fromthe fact that on December 28, 1960, the Board in Case No. 11-CA-1542, referred'to in footnote1, supra,issuedanorder requiring Overnite to bargain with Local 55 72DECISIONS OF NATIONAL LABOR RELATIONS BOARDas the representative of Overnite's employees at its Asheville, North Carolina, ter-minal.That order was based on the Board's findings that the Respondent soughtby unfair labor practices to prevent the organization of its employees, that on and atall times since March 18, 1959, Local 55 was the representative of the Ashevilleemployees in an appropriate bargaining unit within the meaning of Section 9 ofthe Act, and that Overrate refused to bargain with Local 55 in violation of Section8(a)(5).That refusal to bargain began, according to the Board's findings, onMarch 25, 1959, and continued through the period theinstant eventswere takingplace.There is no indication that it hassince beenremedied.Section 8(b) (4) (B) is not applicable where the labor organization whose recog-nition issought "has been certified as the representative of [the involved] employeesunder the provisions of Section 9."A representative union whose legal attempts tosecure recognition are met with opposition from. the employer, including unfair laborpractices and refusal to bargain, cannot safely risk an election to secure the con-ventional certification. Its only effective remedy is to file unfair labor practice chargesand secure an order directing the employer to bargain with it.While such an orderis not a certification to the extent of applying the usual presumption of majoritystatus for a period of 1 year after the date of issuance of the order(Squirrel Brand,Co., Inc.,104 NLRB 289, 290;Northwestern Photo Engraving Company,106 NLRB1067, 1068;Armco Drainage ,& Metal Products, Inc.,116 NLRB 1260;DarlingtonVeneer Company, Inc.,123 NLRB 197, 201), it must, of course, be considered as a'certification of representative status under Section 9 as of the date of the events onwhich the order is based.For if it is not, there is no discernible statutory basis fora, bargaining order.The Board has said that a bargaining order is " `often' or `inmany respects' tantamount to a certification." SeeSquirrel Brand Co., supra,foot-note5;Marshall and Bruce Company,75 NLRB 90, 96;Cuiman Lumber Company,Inc.,82 NLRB 296, 299-300;AtlantaMetallic Casket Company,91NLRB 1225,1237.The bargaining order must be effective until the refusal to bargain is remedied.Squirrel Brand Co., Northwestern Photo Engraving Company, Armco Drainage &Metal Products, Inc., supra.To that extent, at least, it must be deemed a certifica-tion.During such a period of time labor organizations are not to be considered asforbidden by Section 8(b) (4) (B) from effort to require the employer to bargain inthe appropriate unit.The order recommended herein is not to be differently con-strued.Otherwise we would have the anomalous situation of a union which hasbeen the victim of unfair labor practices being prohibited from. taking action per-mitted a union which has not been subjected to them.This would' encourage thecommission of unfair labor practices.2With the exception of this reservation the recommended remedy follows thatprescribed by the Board in Case No. I1-CC-16 and for the reasons there stated.Upon the basis of the foregoing findings of fact and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.Overnite Transportation Company is engaged in commerce within the meaningof Section 2 (6) and (7) ;of the Act.2.The Respondents, International Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, and Local Unions 55, 71, 509, and 728, affiliatedtherewith, are labor organizations within the meaning of Section 2(5) of the Act.3.Respondent Local 55 has been certified as the representative of employees ofOvernite at the Asheville, North Carolina, terminal within the meaning of Section 9of the Act at the time of the events herein.4.Respondent Locals 71, 509, and 728 have not been certified, at any materialtime, as the representative of any employees of Overnite within the meaning ofSection 9 of the Act.5.SinceMay 17, 1959, Respondent Local Unions 55, 71, 509, and 728 haveinduced and encouraged employees of certain employers doing business with OverniteTransportation Company in Savannah and Atlanta, Georgia, to engage in strikes orconcerted refusals in the course of their employment to perform services for theiremployers, with an object of (a) forcing or requiring the said employers to ceasedoing business with Overnite; and (b) forcing or requiring Overnite to recognize9I have noted thatno such caveat ashere suggestedis containedin the Board's orderisCase No 11-CC-16, thoughit issuedafter thedecisioninCase No. 11-CA-1542Since the CCdecision doesnot indicate that IN- point was there considered, I deem thequestion open. SELECT FOODS, INC.73or bargain with Respondent Locals as the collective-bargaining representative ofemployees of Overnite.6.The aforesaid action constitutes unfair labor practices affecting commerce withinthe meaning of Section 2(6) and(7) and Section8(b)(4)(A)and (B) of the Act.7. International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Help-ers of America has not by any conduct herein engaged in unfair labor practiceswithin the meaning of Section8(b) (4) (A)or (B) of the Act.[Recommendations omitted from publication.]SelectFoods,Inc.andLocal 55, International Brotherhoodof Teamsters,Chauffeurs,Warehousemen and Helpers ofAmerica.Case No. 11-CA-1713. September 12, 1961DECISION AND ORDEROn March 28, 1961, Trial Examiner Sidney Sherman issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the Intermediate Reportattached hereto.Thereafter, the General Counsel and the Respond-ent filed exceptions to the Intermediate Report and supporting briefs.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Rodgers, Fanning, andBrown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the entirerecord in this case, including the Intermediate Report, the exceptions,and briefs, and hereby adopts the Trial Examiner's findings, con-clusions, and recommendations.ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Select Foods,Inc.,Charlotte, North Carolina, its officers, agents, successors, andassigns, shall :1.Cease and desist from :(a)Discouraging membership in Local 55, International Brother-hood of Teamsters, Chauffeurs,Warehousemen and Helpers ofAmerica, or any other labor organization of its employees, by dis-criminating in regard to their hire or tenure or any terms or con-ditions of employment.133 NLRB No. 14.